Exhibit 10.2

IES HOLDINGS, INC.

2006 EQUITY INCENTIVE PLAN

PERFORMANCE CASH UNIT AWARD AGREEMENT

THIS PERFORMANCE-BASED PHANTOM CASH UNIT AWARD AGREEMENT (“Agreement”) is made
and entered into as of June 6, 2016 (“Grant Date”) by and between IES Holdings,
Inc. (f/k/a Integrated Electrical Services, Inc.), a Delaware corporation
(“Company”), and Thomas Santoni (“Participant”) pursuant to the terms and
conditions of the Company’s Amended and Restated 2006 Equity Incentive Plan
dated as of February 9, 2016 (“Plan”), in respect of 30,000 Performance Cash
Units.

Section 1. Performance Cash Unit Award. This Agreement governs an Award of
Performance Cash Units pursuant to the Plan as a Performance Award under
Section 7(e) of the Plan. Each Performance Cash Unit represents a contractual
right to receive $20 in cash, subject to the satisfaction in full of the
performance conditions specified herein and the other terms and conditions set
forth in this Agreement. All capitalized terms not defined herein without
separate definition shall have the meaning set forth in the Plan.

Section 2. Vesting Requirements. Except as otherwise provided below, the vesting
of all (or, to the extent specified, any portion) of this Award shall be subject
to the satisfaction of the performance conditions set forth in each of
subsections A and B below, as applicable, and, in each case, to the service
condition set forth in subsection C of this Section 2. The performance targets
applicable to this Award are established to incent the Participant and other key
executives or officers of the Company to cause the Company to achieve superior
growth, over the applicable performance periods, in the Company’s net income and
the market value of the Stock:

 

  A. Net Income Before Taxes (“NIBT”) Target.

The vesting of seventy-five percent (75%) of the Performance Cash Units subject
to this Award (the “NIBT Award Amount”) (or 22,500 of the total 30,000
Performance Cash Units granted hereunder) shall be conditioned upon the
satisfaction of a performance vesting requirement relating to the Company’s net
income over a particular period: the amount by which the NIBT Award Amount vests
shall be based on the Company achieving certain levels of cumulative net income
before taxes for the period beginning on the Grant Date and ending
September 30, 2018, as reported in the Company’s annual financial statements for
each of fiscal years 2016, 2017 and 2018, adjusted to exclude the impact of the
accounting charge for any performance-based phantom stock units granted in
Fiscal Year 2016 and the effect of any Extraordinary Items (the “Cumulative
NIBT”). For purposes of the calculation of Cumulative NIBT, “Extraordinary
Items” means, as determined in sole discretion of the Committee, any item of
income or expense that, taking into account the environment in which the Company
operates, (i) possess a high degree of abnormality and are of a type unrelated
(or only incidentally related) to the Company’s ordinary and typical activities
and (ii) are not reasonably expected to recur in the foreseeable future.

The table set forth in Section I of Annex I sets forth the percentage, if any,
of the NIBT Award Amount that shall be deemed vested based on achievement of
certain Cumulative NIBT levels, and as such the percentage as to which the
Participant shall be deemed to have satisfied the applicable performance
conditions at those Cumulative NIBT levels.



--------------------------------------------------------------------------------

Any such vesting of the NIBT Award Amount shall remain subject to the
satisfaction of the Service Condition described in Section 2.C.

 

  B. Stock Price Target.

The vesting of the remaining twenty-five (25%) percent of the Performance Cash
Units subject to this Award (the “Stock Price Hurdle Amount”) (or 7,500 of the
total 30,000 Performance Cash Units granted hereunder) shall be conditioned upon
the extent to which the Company achieves a certain Stock Price Hurdle (as
defined below) during the period between the Grant Date and December 15, 2018
(the “Measurement Period”).

The performance conditions applicable with respect to the Stock Price Hurdle
Amount shall be satisfied if the average closing prices of the Stock during any
period of 20 consecutive trading days beginning and ending during the
Measurement Period (the “Average Stock Price”), at least equals the Stock price
set forth in the table in Section II of Annex I (as the same may hereafter be
adjusted pursuant to Section 5). Subject to the satisfaction of the Service
Condition described in Section 2.C below, the percentage of the Stock Price
Hurdle Amount that shall be payable will be based upon the highest Average Stock
Price achieved in the Measurement Period, regardless of the closing prices of
the Stock at the end of the Measurement Period.

 

  C. Service Vesting Requirement. Except as otherwise expressly specified below,
in addition to whichever of the performance vesting requirements of subsection A
or B of this Section 2 is applicable to a stated portion of the Performance Cash
Units subject to this Award, the right of the Participant to receive payment of
any portion of this Award shall become vested only if the Participant remains
continuously employed by Company or any majority-owned subsidiary thereof from
the date hereof until the earlier of (i) December 19, 2018 and (ii) the date
that the Company files its Annual Report on Form 10-K for its fiscal year ended
September 30, 2018 (such earlier date, the “Scheduled Vesting Date”), provided,
however, that the Scheduled Vesting Date shall occur, if at all, during the 2018
calendar year. Notwithstanding the foregoing, if the Participant’s employment
shall terminate prior to the Scheduled Vesting Date due to the Participant’s
death or Disability, the Participant shall be deemed to have become vested in a
pro-rated portion of the Performance Cash Units awarded hereunder, without
regard to the achievement of the applicable performance conditions under
Section 2.A or 2.B, determined by multiplying such Performance Cash Units by a
fraction, the numerator of which is the number of days Participant’s service
from the Grant Date through and including the date of termination, and the
denominator of which is the number of days from the Grant Date through and
including December 15, 2018. Except as otherwise provided in this Agreement, if
the Participant does not remain continuously employed by Company or any
majority-owned subsidiary thereof from the date hereof until the Scheduled
Vesting Date, all of the Performance Cash Units subject to this Award shall be
immediately forfeited for no consideration and the Participant’s rights with
respect thereto shall cease upon termination of the Participant’s employment.

Section 3. Effect of a Change in Control. Notwithstanding the provisions of
Section 2 hereof, this Section 3 shall apply to determine the vesting of the
Performance Cash Units in the event of the occurrence of a Change in Control
prior to the Scheduled Vesting Date. If, immediately following the occurrence of
the Change in Control, the value of the Performance Cash Units is determined by
reference



--------------------------------------------------------------------------------

to a class of stock that is publicly traded on an established U.S. securities
market (a “Publicly Traded Stock”), including by reason of an adjustment
pursuant to Section 5 or the assumption of this Award by the corporation
surviving any merger or other corporate transaction or the publicly traded
parent corporation thereof (the “Successor Corporation”), the performance
conditions with respect to the NIBT Award Amount and the Stock Price Hurdle
Amount shall be waived, and the Participant’s rights with respect to such
portions of the Award shall become vested subject only to satisfaction of the
service conditions specified in Section 2.C. hereof. In such circumstance, in
addition to provisions specified in Section 2.C, the service conditions will be
deemed satisfied in full upon any termination of the Participant’s employment
(i) by the Company other than for Cause or (ii) by the Participant for Good
Reason, in either case occurring on or after such a Change in Control. If the
value of the Performance Cash Units is not determined by reference to a Publicly
Traded Stock immediately following the occurrence of the Change in Control,
whether because the Successor Corporation does not have Publicly Traded Stock or
determines not to assume this Award, the Performance Cash Units subject to this
Award shall vest in full upon the occurrence of such Change in Control. Any
Performance Cash Units that become vested pursuant to this Section 3 shall be
payable in accordance with Section 4 hereof. Notwithstanding the foregoing, in
any circumstance or transaction in which compensation payable pursuant to this
Agreement would be subject to the income tax under Section 409A (as defined
below) if the Plan’s definition of “Change in Control” were to apply, but would
not be so subject if the term “Change in Control” were defined herein to mean a
“change in control event” within the meaning of Treasury Regulation §
1.409A-3(i)(5), then “Change in Control” means, but only to the extent necessary
to prevent such compensation from becoming subject to the income tax under
Section 409A, a transaction or circumstance that satisfies the requirements of
both (1) a Change in Control as defined in the Plan, and (2) a “change in
control event” within the meaning of Treasury Regulation § 1.409A-3(i)(5).

For purposes of this Section 3 of this Agreement,

“Cause” means (i) the Participant’s gross negligence in the performance or
intentional nonperformance of any of the Participant’s material duties and
responsibilities to the Company or any of its affiliates; (ii) the Participant’s
dishonesty, theft, embezzlement or fraud with respect to the business, property,
reputation or affairs of the Company or any of its affiliates, (iii) the
Participant’s conviction of, or a plea of other than not guilty to, a felony or
a misdemeanor involving moral turpitude; (iv) the Participant’s confirmed drug
or alcohol abuse that materially affects the Participant’s service or violates
the Company’s drug or alcohol abuse policy; (v) the Participant’s violation of a
material Company personnel or similar policy, such policy having been made
available to the Participant; or (vi) the Participant’s having committed any
material violation of any federal or state law regulating securities (without
having relied on the advice of the Company’s attorney) or having been the
subject of any final order, judicial or administrative, obtained or issued by
the Securities and Exchange Commission, for any securities violation involving
fraud, including, without limitation, any such order consented to by the
Participant in which findings of facts or any legal conclusions establishing
liability are neither admitted nor denied.

“Good Reason” shall mean the Participant’s termination of employment due to, and
within thirty (30) days following, the occurrence of any of the following
without the Participant’s written consent: (i) a material reduction in the
Participant’s duties and responsibilities; (ii) a material reduction in the
Participant’s annual rate of base cash compensation; or (iii) a change in the
location of the Participant’s principal place of employment to a location more
than 50 miles from that in effect immediately prior to the Change in Control.
Notwithstanding the foregoing, to effect a termination for Good Reason, the
Participant must provide the Company with written notice of the events alleged
to constitute Good Reason hereunder and may not terminate employment for Good
Reason if the Company shall cure such conduct within 30 days of receiving such
written notice from the Participant.



--------------------------------------------------------------------------------

Section 4. Payment of Award. Subject to the Participant’s continuous employment
with the Company from the Grant Date through the applicable Payment Event (as
defined below), payment in respect of Performance Cash Units that become payable
pursuant to this Agreement shall be made within 30 days following the earliest
to occur of: (i) the Scheduled Vesting Date, (ii) termination of Participant’s
employment due to his death, (iii) termination of Participant’s employment due
to his Disability, (iv) termination of Participant’s employment by the Company
without Cause or by the Participant for Good Reason, in either case following a
Change in Control after which the value of the Performance Cash Units is
determined by reference to a class of publicly-traded stock, or (iv) a Change in
Control after which the value of the Performance Cash Units is not determined by
reference to a class of publicly-traded stock (each of (i) through (iv), a
“Payment Event”). The Company shall settle all Performance Cash Units that
become payable hereunder in cash. Any payment made in settlement of Performance
Cash Units shall be subject to any and all applicable tax withholding
requirements the Company, which may be effected from any shares issuable in
respect thereof by withholding therefrom the greatest number of whole shares
having a Fair Market Value not in excess of the lesser of (i) the taxes payable
in respect of the amount payable under this Section 4 and (ii) the maximum
amount that may be withheld from such payment without the Company having to
apply liability accounting for financial accounting purposes. All Performance
Cash Units that do not become payable upon the occurrence of the first Payment
Event shall be immediately forfeited for no consideration and the Participant’s
rights with respect thereto shall cease as of such Payment Event.

Section 5. Adjustments for Corporate Transactions. In the event that there shall
occur any Recapitalization, then, to the extent applicable, (i) the number of
(and, if applicable, securities related to) the Performance Cash Units and
(ii) the Stock Price Hurdles shall be adjusted by the Committee in such manner
as the Committee determines is necessary or appropriate to prevent any
enhancement or diminution of the Participant’s rights and opportunities
hereunder. To the extent applicable and to the extent that the Performance Cash
Units awarded herein shall be deemed to relate to a different number of shares
of Stock or different securities as a result of any such adjustment, such
additional number of shares or other securities shall be subject to the
restrictions of the Plan and this Agreement and the vesting conditions specified
herein.

Section 6. Golden Parachute Excise Tax. Notwithstanding anything in this
Agreement to the contrary, if the Participant is a “disqualified individual” (as
defined in section 280G(c) of the Code), and the payments and benefits to be
provided to the Participant under this Agreement, together with any other
payments and benefits to which the Participant has the right to receive from the
Company or any other person, would constitute a “parachute payment” (as defined
in section 280G(b)(2) of the Code) (collectively, “Participant’s Parachute
Payment”), then the Participant’s Parachute Payments (a) shall be reduced (but
not below zero) so that the present value of such total amounts and benefits
received by the Participant will be $1.00 less than three times the
Participant’s “base amount” (as defined in section 280G(b)(3) of the Code), so
that no portion of the amounts to be received will be subject to the excise tax
imposed by section 4999 of the Code or (b) shall be paid in full, whichever of
(a) and (b) produces the better “net after-tax” benefit to the Participant
(taking into account all applicable taxes, including any excise tax imposed
under section 4999 of the Code). To the extent that the Participant is party to
any arrangement with the Company that provides for the payment of cash severance
benefits, the benefits payable thereunder shall be reduced (but not below zero)
in accordance with the provisions of such arrangement prior to any reduction in
the benefits payable hereunder. The determination as to whether any such
reduction in the amount of the payments and benefits provided hereunder is
necessary shall be made by the Company in good faith.

Section 7. Restrictions on Transfer. Neither this Award nor any Performance Cash
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to the Company as a
result of forfeiture of the Performance Cash Units as provided herein.



--------------------------------------------------------------------------------

Section 8. No Shareholder Rights. The Performance Cash Units granted pursuant to
this Award, whether or not vested, will not confer upon the Participant any
rights as a shareholder, including, without limitation, the right to receive or
to be credited with any dividends or dividend equivalents or to vote any shares
of Stock, unless and until the Award is paid in shares of Stock in accordance
with the terms hereof. Nothing in this Section 8 shall be construed to override
the right of a Participant to have the number of Performance Cash Units
adjusted, to the extent applicable, in accordance with the provisions of
Section 5 hereof.

Section 9. Award Subject to Plan. This Performance Cash Unit Award is subject to
the terms of the Plan, the terms and provisions of which are hereby incorporated
by reference. Unless otherwise expressly provided herein, noting in this
Agreement shall be construed to limit any authority afforded to the Committee
pursuant to the terms of the Plan. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail.

Section 10. No Right of Employment. Nothing in this Agreement shall confer upon
the Participant any right to continue as an employee of or other service
provider to the Company or any of its subsidiaries, nor interfere in any way
with the right of Company or any such subsidiary to terminate the Participant’s
employment or other service at any time or to change the terms and conditions of
such employment or other service.

Section 11. No Guarantee of Tax Consequences. None of the Board, the Committee,
the Company or any affiliate of any of the foregoing makes any commitment or
guarantee that any federal, state, local or other tax treatment will (or will
not) apply or be available to the Participant (or to any person claiming through
or on behalf of the Participant) and shall have no liability or responsibility
with respect to taxes (and penalties and interest thereon) imposed on the
Participant (or on any person claiming through or on behalf of the Participant)
as a result of this Agreement.

Section 12. Section 409A. Notwithstanding the other provisions hereof, this
Agreement is intended to comply with or otherwise be exempt from the
requirements of Section 409A of the Code and the regulations and administrative
guidance promulgated thereunder (“Section 409A”), to the extent applicable, and
this Agreement shall be interpreted to avoid any taxes or penalty sanctions
under Section 409A. Accordingly, all provisions herein, or incorporated by
reference, shall be construed and interpreted to comply with or otherwise be
exempt from Section 409A. No interest will be payable with respect to any amount
paid within a time period permitted by, or delayed because of, Section 409A. All
payments to be made upon a termination of the Participant’s employment under
this Agreement that constitute deferred compensation for purposes of
Section 409A may only be made upon a “separation from service” under
Section 409A. For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment. Any amount payable to the
Participant pursuant to this Agreement during the six (6) month period
immediately following the date of the Participant’s termination of employment
that is not otherwise exempt from Section 409A, then such amount shall
hereinafter be referred to as the “Excess Amount.” If at the time of the
Participant’s separation from service, the Company’s (or any entity required to
be aggregated with the Company under Section 409A) stock is publicly-traded on
an established securities market or otherwise and the Participant is a
“specified employee” (as defined in Section 409A), then the Company shall
postpone the commencement of the payment of Excess Amount for six (6) months
following the date of the Participant’s termination of employment. The delayed
Excess Amount shall be paid in a lump sum to the Participant on the Company’s
first normal payroll date following the date that is six (6) months following
the date of the Participant’s termination of employment. If the Participant dies
during such six (6) month period and prior to the payment of the portion of the
Excess Amount that is required to be delayed on account of Section 409A, such
Excess Amount shall be paid to the Participant’s estate within sixty (60) days
after the Participant’s death.



--------------------------------------------------------------------------------

Section 13. Clawback. Notwithstanding any other provisions in the Plan or this
Agreement, any compensation payable pursuant to this Agreement that is subject
to recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 14. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Company, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of implementing, administering, facilitating
and/or managing the Participant’s Awards under, and participation in, the Plan.
Such personal data may include, without limitation, the Participant’s name, home
address and telephone number, date of birth, Social Security Number, social
insurance number or other identification number, salary, nationality, job title
and other job-related information, tax information, the number of Company shares
held or sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding.

Section 15. Entire Agreement. This Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof. No waiver of any breach or condition of this Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.

Section 16. Successors and Assigns. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant’s, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Agreement and have agreed in
writing to be join herein and be bound by the terms hereof.

Section 17. Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each provision of this Agreement shall be
severable and enforceable to the extent permitted by law.

Section 18. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

Section 19 Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without giving effect to the
choice of law principles thereof.



--------------------------------------------------------------------------------

* * * *

By signing below, the Participant accepts this Award, and acknowledges and
agrees that this Award is granted under and governed by the terms and conditions
of the Plan and this Agreement.

 

PARTICIPANT:       IES HOLDINGS, INC. /s/ Thomas E. Santoni       By:   /s/ Gail
D. Makode

 

       

 

Name: Thomas E. Santoni       Name:   Gail D. Makode       Title:   SVP, General
Counsel & Corporate Secretary



--------------------------------------------------------------------------------

Annex I

 

  I. Determination of Percentage of NIBT Award Amount Vested

 

Cumulative NIBT

  

Percentage of NIBT Award Amount Vested

Less than $70,000,000

   0%

$70,000,000

   331/3%

$73,000,000

   662/3%

$76,000,000

   100%

For achievement of Cumulative NIBT between any of the stated performance
thresholds, the percentage of the NIBT Award Amount that shall become vested
shall be determined by mathematical interpolation between such thresholds (e.g.,
at Cumulative NIBT of $71,500,000, 50% of the NIBT Award Amount will be vested).

To illustrate the operation of the above table, if the total number of
Performance Cash Units subject to the Award is 6,000 Performance Cash Units, the
NIBT Award Amount would be equal to 4,500 Performance Cash Units. If Cumulative
NIBT was exactly $70,000,000, the Participant would vest in 1,500 Performance
Cash Units (4,500 X 331/3%), which would mean that the recipient would receive
1,500 multiplied by $20 or $30,000 (assuming that the applicable service
condition is also satisfied) and 3,000 Performance Cash Units constituting part
of the NIBT Award Amount would not become vested or payable.

 

  II. Determination of Percentage of Stock Price Hurdle Amount Vested

 

Highest Average Stock Price During the

Measurement Period

  

Percentage of Stock Price Hurdle
Amount Vested

Less than $20.00

   0%

$20.00 or greater

   100%